DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7 July 2020 is being considered by the examiner.
 
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 “seer-by-wire system” should be – steer-by-wire system -- .  
Appropriate correction is required.

Claim Interpretation
The examiner is interpreting the terms “angle controller”, “current limit presentation controller”, “reaction force controller”, “steering wheel torque controller”, and “end controller” are being interpreted as processing units located on a steering control device in a steer-by-wire system because the controllers above perform calculations instead of controlling the claimed rotary electric machine. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 

“Turning device current limit determiner” in claims 1 and 6-7 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: microcomputer of the steering control device (Pg. 4 Lines 7-10; Pg. 4: Lines 14-16). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “angle controller” in claim 1 is used by the claim to mean “calculates an angle difference,” (Specification: Pg. 9 Lines 7-9) located on the steering control device (Specification: Pg. 4 Lines 7-10), while the accepted meaning is “hardware that directs or regulates the angle”. The term is indefinite because the specification does not clearly redefine the term.
The term “current limit presentation controller” in claims 1-3, 5 and 12 is used by the claim to mean “calculates a current limit presentation command value”  (Specification: Pg. 4 Lines 16-18) located on the steering control device (Specification: Pg. 4 Lines 7-10), while the accepted meaning is “hardware that directs or regulates the current limit.” The term is indefinite because the specification does not clearly redefine the term.
The term “reaction force controller” in claims 1 and 3 is used by the claim to mean “calculates a steering torque command value” (Specification: Pg. 4 Lines 19-21) located on the steering control device (Specification: Pg. 4 Lines 7-10), while the accepted meaning is “hardware that directs or regulates the reaction force.” The term is indefinite because the specification does not clearly redefine the term.
The term “steering wheel torque controller” in claims 1 and 3-4 is used by the claim to mean “calculates a basic reaction force torque command value” (Specification: Pg. 4 Lines 21-24) located on the steering control device (Specification: Pg. 4 Lines 7-10),  while the accepted meaning is “hardware that directs or regulates the steering wheel torque.” The term is indefinite because the specification does not clearly redefine the term.
The term “end controller” in claim 1 is used by the claim to mean “calculates an end presentation command value” (Specification: Pg. 4 Lines 24-26) located on the steering control device (Specification: Pg. 4 Lines 7-10),  while the accepted meaning is “hardware that directs or regulates the angle.” The term is indefinite because the specification does not clearly redefine the term.
Because claim 1 is rejected under 112, all dependent claims, claims 6-11, are therefore rejected based on their dependency to claim 1. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US Publication 2019/0256129 A1) in view of Kodera (US Publication 2019/0367075 A1). 
Regarding claim 1, Oka teaches a steering control device in a seer-by-wire system, the steer-by-wire system including: (Oka: Para. 3; steer-by-wire steering control devices) a reaction force device that is connected to a steering wheel, and that includes a reaction-force-use rotary electric machine and a reaction-force-use power converter for driving the reaction-force-use rotary electric machine (Oka: Para. 49, 54; an electric power steering device for assisting a steering operation of a vehicle together with a motor as a rotary electric machine; motor outputs an assisting torque for assisting the driver to steer the steering wheel); a turning device that includes a turning-use rotary electric machine and a turning-use power converter for driving the turning-use electric machine, and that turns tire wheels (Oka: Para. 49, 52; rotational movement of the steering shaft is converted into a linear movement of the rack shaft by the pinion gear; pair of wheels are steered to an angle corresponding to the displacement amount of the rack shaft; rotary electric machine); and a torque sensor that detects a steering input of a driver, the steering control device being configured to control the reaction force device and the turning device (Oka: Para. 51, 54; torque sensor for detecting the steering torque; motor outputs an assisting torque for assisting the driver to steer the steering wheel), the steering control device comprising: an angle controller that performs control so that angle of the turning device matches angle of the reaction force device (Oka: Para. 52; the driver rotates the steering wheel, the steering shaft connected to the steering wheel rotates; rotational movement of the steering shaft is converted into a linear movement of the rack shaft; the pair of wheels are steered to an angle corresponding to the displacement amount of the rack shaft); a turning device current limit determiner that determines that the turning device is in an output-limited state (Oka: Para. 45-46; current limit value calculation unit switches between a current limit value sharing mode for matching the current limit values between a host system and another system and a current limit value non-sharing mode for setting the current limit values independently in the host system and the other system); a current limit presentation controller that calculates a current limit presentation command value so as to convey to the driver that the turning device current limit determiner has determined that the turning device is in the output- limited state (Oka: Para. 46, 94; when the pre-limit current command value is larger than the current limit value, the current limit value is set to the current command value); a steering wheel torque controller that calculates a basic reaction force torque command value being a basic value of a reaction force torque command value so that a detection value of the torque sensor follows a target value that is based on the steering torque command value (Oka: Para. 71, 126; first control unit can acquire a torque signal involved in the steering torque from the first sensor unit of the torque sensor through the torque connector and a torque sensor input circuit).
Oka doesn’t explicitly teach an end controller that calculates an end presentation command value to present to the driver that the angle of the reaction force device approaches or reaches an end being a rotation limit; and a reaction force device current controller that controls a current flowing to the reaction-force-use rotary electric machine, on a basis of the basic reaction force torque command value and the end presentation command value.
However Kodera, in the same field of endeavor, teaches an end controller that calculates an end presentation command value to present to the driver that the angle of the reaction force device approaches or reaches an end being a rotation limit (Kodera: Para. 128, 208; an end reaction force, which is a reaction force resisting a further turning operation of the steering wheel when the absolute value of the steering angle of the steering wheel approaches a steering angle threshold value, may be employed as such a reaction force); and a reaction force device current controller that controls a current flowing to the reaction-force-use rotary electric machine, on a basis of the basic reaction force torque command value and the end presentation command value (Kodera: Para. 3, 94; steering wheel is fixed and a steering-side actuator that can apply a steering reaction force to the steering shaft; electric power steering systems (EPS) using a motor as a drive source).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Kodera’s reaction force calculation based on the absolute value of the angle with torque and angle limits (Kodera: Para. 15, 180, 208, 219) into Oka’s steer-by-wire steering control devices (Oka: Para. 3) in order to calculate a target reaction torque which is a target value of the steering reaction force based on execution of feedback control for causing the steering angle to match the target steering angle (Kodera: Para. 10). 
In the following limitation, Oka teaches wherein the current limit presentation controller increases an absolute value of the current limit presentation command value when the turning device is in the output-limited state (Oka: Para. 203-204; When it is determined that both the individual current limit values and Ilim_k2 are larger than the absolute value of the pre-limit current command value, the process proceeds to S403; first control unit sets the current control as the sum and difference controls).
Regarding claim 2, Oka doesn’t explicitly teach when the turning device is in the output-limited state, the current limit presentation controller causes the absolute value of the current limit presentation command value to be larger as an absolute value of a difference between the angle of the reaction force device and the angle of the turning device is larger.
However Kodera, in the same field of endeavor, teaches when the turning device is in the output-limited state, the current limit presentation controller causes the absolute value of the current limit presentation command value to be larger as an absolute value of a difference between the angle of the reaction force device and the angle of the turning device is larger (Kodera: Para. 119; the ideal axial force calculating unit calculates the ideal axial force such that the absolute value thereof increases as the absolute value of the target steering angle increases; ideal axial force calculating unit calculates the ideal axial force such that the absolute value thereof increases).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Kodera’s reaction force calculation based on the absolute value of the angle with torque and angle limits (Kodera: Para. 15, 180, 208, 219) into Oka’s steer-by-wire steering control devices (Oka: Para. 3) in order to calculate a target reaction torque which is a target value of the steering reaction force based on execution of feedback control for causing the steering angle to match the target steering angle (Kodera: Para. 10). 
Regarding claim 3, Oka doesn’t explicitly teach a control stop determiner that determines to stop a control of the steering wheel torque controller.
However Kodera, in the same field of endeavor, teaches a control stop determiner that determines to stop a control of the steering wheel torque controller (Kodera: Para. 219; the non-steered gain is “0” when the absolute value of the steering torque is greater than a non-steered threshold value).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Kodera’s reaction force calculation based on the absolute value of the angle with torque and angle limits (Kodera: Para. 15, 180, 208, 219) into Oka’s steer-by-wire steering control devices (Oka: Para. 3) in order to calculate a target reaction torque which is a target value of the steering reaction force based on execution of feedback control for causing the steering angle to match the target steering angle (Kodera: Para. 10). 
In the following limitation, Oka teaches wherein: the current limit presentation controller includes: a first current limit presentation controller that calculates a first current limit command value to be added to the steering torque command value calculated by the reaction force controller or a sign inverted value of the steering torque command value (Oka: Para. 94, 207; first current command value calculation unit calculates a first current command value; the current command values match with each other between the systems, a deviation between the torque command value and the output torque can be reduced by controlling the sum); and a second current limit presentation controller that calculates a second current limit presentation command value to be added to the basic reaction force torque command value calculated by the steering wheel torque controller (Oka: Para. 95, 207; second current command value calculation unit calculates a second current command value; the current command values match with each other between the systems, a deviation between the torque command value and the output torque can be reduced by controlling the sum).
Oka doesn’t explicitly teach the control stop determiner stops the control of the steering wheel torque controller when an absolute value of the second current limit presentation command value is larger than a predetermined value.
However Kodera, in the same field of endeavor, teaches the control stop determiner stops the control of the steering wheel torque controller when an absolute value of the second current limit presentation command value is larger than a predetermined value (Kodera: Para. 219; the non-steered gain is “0” when the absolute value of the steering torque is greater than a non-steered threshold value).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Kodera’s reaction force calculation based on the absolute value of the angle with torque and angle limits (Kodera: Para. 15, 180, 208, 219) into Oka’s steer-by-wire steering control devices (Oka: Para. 3) in order to calculate a target reaction torque which is a target value of the steering reaction force based on execution of feedback control for causing the steering angle to match the target steering angle (Kodera: Para. 10). 
Regarding claim 4, Oka doesn’t explicitly teach the control stop determiner stops the control of the steering wheel torque controller when the absolute value of the second current limit presentation command value is larger than an absolute value of the target value input to the steering wheel torque controller.
However Kodera, in the same field of endeavor, teaches the control stop determiner stops the control of the steering wheel torque controller when the absolute value of the second current limit presentation command value is larger than an absolute value of the target value input to the steering wheel torque controller (Kodera: Para. 219; the non-steered gain is “0” when the absolute value of the steering torque is greater than a non-steered threshold value).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Kodera’s reaction force calculation based on the absolute value of the angle with torque and angle limits (Kodera: Para. 15, 180, 208, 219) into Oka’s steer-by-wire steering control devices (Oka: Para. 3) in order to calculate a target reaction torque which is a target value of the steering reaction force based on execution of feedback control for causing the steering angle to match the target steering angle (Kodera: Para. 10). 
Regarding claim 5, Oka doesn’t explicitly teach even if the turning device becomes out of the output-limited state while it is determined that the angle of the reaction force device is near the end.
However Kodera, in the same field of endeavor, teaches even if the turning device becomes out of the output-limited state while it is determined that the angle of the reaction force device is near the end (Kodera: Para. 208; the turning-corresponding angle at a virtual-rack-end vicinity position which is located closer to the neutral position by a predetermined angle than a virtual rack end position which is set closer to the neutral position than a mechanical rack end position at which movement of the rack shaft in the axial direction is restricted by causing the rack end to come into contact with the rack housing).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Kodera’s reaction force calculation based on the absolute value of the angle with torque and angle limits (Kodera: Para. 15, 180, 208, 219) into Oka’s steer-by-wire steering control devices (Oka: Para. 3) in order to calculate a target reaction torque which is a target value of the steering reaction force based on execution of feedback control for causing the steering angle to match the target steering angle (Kodera: Para. 10). 
In the following limitation, Oka teaches the first current limit presentation controller or the second current limit presentation controller continues calculating the first current limit presentation command value or the second current limit presentation value until it is determined that the angle of the reaction force device is far from the end (Oka: Para. 94, 207; first current command value calculation unit calculates a first current command value; the current command values match with each other between the systems, a deviation between the torque command value and the output torque can be reduced by controlling the sum).
Regarding claim 6, Oka teaches the steering control device according to claim 1, wherein: a reaction force device current limit determiner that determines that the reaction force device is in an output-limited state (Oka: Para. 45-46; current limit value calculation unit switches between a current limit value sharing mode for matching the current limit values between a host system and another system and a current limit value non-sharing mode for setting the current limit values independently in the host system and the other system).
Oka doesn’t explicitly teach wherein: when the reaction force device is in the output-limited state and an absolute value of a difference between the angle of the reaction force device and the angle of the turning device is equal to or greater than a predetermined angle difference threshold.
However Kodera, in the same field of endeavor, teaches wherein: when the reaction force device is in the output-limited state and an absolute value of a difference between the angle of the reaction force device and the angle of the turning device is equal to or greater than a predetermined angle difference threshold (Kodera: Para. 208; end reaction force, which is a reaction force resisting a further turning operation of the steering wheel when the absolute value of the steering angle of the steering wheel approaches a steering angle threshold value), the turning device current limit determiner issues a command to switch over a characteristic of at least one of a reaction force control and a viscosity control into a characteristic that causes the steering wheel to be more difficult to rotate (Kodera: Para. 15; viscosity control operation unit that corresponds to a viscosity term based on an angular velocity of the rotation shaft).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Kodera’s reaction force calculation based on viscosity control (Kodera: Para. 15, 180, 208, 219) into Oka’s steer-by-wire steering control devices (Oka: Para. 3) in order to calculate a target reaction torque which is a target value of the steering reaction force based on execution of feedback control for causing the steering angle to match the target steering angle (Kodera: Para. 10). 
In the following limitation, Oka teaches wherein the reaction force control calculates a reaction force command value of the reaction force device on a basis of the physical quantity corresponding to the output torque of the turning device (Oak: Para. 51, 54; steering wheel is connected to a steering shaft. The steering shaft is provided with a torque sensor for detecting the steering torque; motor outputs an assisting torque for assisting the driver to steer the steering wheel).
Oka doesn’t explicitly teach the viscosity control calculates a viscosity command value of the reaction force device on a basis of a physical quantity corresponding to a rotational angular velocity of the reaction force device.
However Kodera, in the same field of endeavor, teaches the viscosity control calculates a viscosity command value of the reaction force device on a basis of a physical quantity corresponding to a rotational angular velocity of the reaction force device (Kodera: Para. 15; viscosity control operation unit that corresponds to a viscosity term based on an angular velocity of the rotation shaft).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Kodera’s reaction force calculation based on viscosity control (Kodera: Para. 15, 180, 208, 219) into Oka’s steer-by-wire steering control devices (Oka: Para. 3) in order to calculate a target reaction torque which is a target value of the steering reaction force based on execution of feedback control for causing the steering angle to match the target steering angle (Kodera: Para. 10). 
Regarding claim 7, Oka doesn’t explicitly teach when the turning device is in the output-limited state and an absolute value of a difference between the angle of the reaction force device and the angle of the turning device is equal to or greater than a predetermined angle difference threshold.
However Kodera, in the same field of endeavor, teaches when the turning device is in the output-limited state and an absolute value of a difference between the angle of the reaction force device and the angle of the turning device is equal to or greater than a predetermined angle difference threshold (Kodera: Para. 208; end reaction force, which is a reaction force resisting a further turning operation of the steering wheel when the absolute value of the steering angle of the steering wheel approaches a steering angle threshold value).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Kodera’s reaction force calculation based on the absolute value of the angle with torque and angle limits (Kodera: Para. 15, 180, 208, 219) into Oka’s steer-by-wire steering control devices (Oka: Para. 3) in order to calculate a target reaction torque which is a target value of the steering reaction force based on execution of feedback control for causing the steering angle to match the target steering angle (Kodera: Para. 10). 
In the following limitation, Oka teaches the turning device current limit determiner issues a command to vibrate the reaction force device (Oka: Para. 180; stabilization of the assist torque and the securing of the output may be prioritized over the reduction in vibration).
Regarding claim 8, Oka teaches the steering control device according to claim 1, further comprising: a reaction force device current limit determiner that determines that the reaction force device is in an output-limited state (Oka: Para. 45-46; current limit value calculation unit switches between a current limit value sharing mode for matching the current limit values between a host system and another system and a current limit value non-sharing mode for setting the current limit values independently in the host system and the other system).
Oka doesn’t explicitly teach wherein: when the reaction force device is in the output-limited state and an absolute value of a difference between the angle of the reaction force device and the angle of the turning device is equal to or greater than a predetermined angle difference threshold, the reaction force device current limit determiner issues a command to switch over a characteristic of at least one of a reaction force control and a viscosity control into a characteristic that causes the steering wheel to be more difficult to rotate; the reaction force control calculates a reaction force command value of the reaction force device on a basis of the physical quantity corresponding to the output torque of the turning device; and the viscosity control calculates a viscosity command value of the reaction force device on a basis of a physical quantity corresponding to a rotational angular velocity of the reaction force device.
However Kodera, in the same field of endeavor, teaches wherein: when the reaction force device is in the output-limited state and an absolute value of a difference between the angle of the reaction force device and the angle of the turning device is equal to or greater than a predetermined angle difference threshold (Kodera: Para. 208; end reaction force, which is a reaction force resisting a further turning operation of the steering wheel when the absolute value of the steering angle of the steering wheel approaches a steering angle threshold value), the reaction force device current limit determiner issues a command to switch over a characteristic of at least one of a reaction force control and a viscosity control into a characteristic that causes the steering wheel to be more difficult to rotate (Kodera: Para. 15; viscosity control operation unit that corresponds to a viscosity term based on an angular velocity of the rotation shaft); the reaction force control calculates a reaction force command value of the reaction force device on a basis of the physical quantity corresponding to the output torque of the turning device (Kodera: Para. 10; target steering angle calculating unit configured to calculate a target steering angle which is a target value of a steering angle of a steering wheel which is connected to the steering unit based on a steering torque input to the steering unit and is configured to calculate a target reaction torque which is a target value of the steering reaction force based on execution of feedback control for causing the steering angle to match the target steering angle); and the viscosity control calculates a viscosity command value of the reaction force device on a basis of a physical quantity corresponding to a rotational angular velocity of the reaction force device (Kodera: Para. 15; viscosity control operation unit that corresponds to a viscosity term based on an angular velocity of the rotation shaft).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Kodera’s reaction force calculation based on the absolute value of the angle with torque and angle limits, vibration control, and viscosity control (Kodera: Para. 15, 180, 208, 219) into Oka’s steer-by-wire steering control devices (Oka: Para. 3) in order to calculate a target reaction torque which is a target value of the steering reaction force based on execution of feedback control for causing the steering angle to match the target steering angle (Kodera: Para. 10). 
Regarding claim 9, Oka doesn’t explicitly teach a reaction force device current limit determiner that determines that the reaction force device is in an output-limited state, when the reaction force device is in the output-limited state and an absolute value of a difference between the angle of the reaction force device and the angle of the turning device is equal to or greater than a predetermined angle difference threshold.
However Kodera, in the same field of endeavor, teaches a reaction force device current limit determiner that determines that the reaction force device is in an output-limited state, when the reaction force device is in the output-limited state and an absolute value of a difference between the angle of the reaction force device and the angle of the turning device is equal to or greater than a predetermined angle difference threshold (Kodera: Para. 208; end reaction force, which is a reaction force resisting a further turning operation of the steering wheel when the absolute value of the steering angle of the steering wheel approaches a steering angle threshold value).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Kodera’s reaction force calculation based on the absolute value of the angle with torque and angle limits (Kodera: Para. 15, 180, 208, 219) into Oka’s steer-by-wire steering control devices (Oka: Para. 3) in order to calculate a target reaction torque which is a target value of the steering reaction force based on execution of feedback control for causing the steering angle to match the target steering angle (Kodera: Para. 10). 
In the following limitation, Oka teaches the reaction force device current limit determiner issues a command to vibrate the reaction force device (Oka: Para. 180; stabilization of the assist torque and the securing of the output may be prioritized over the reduction in vibration).
Regarding claim 10, Oka teaches the steering control device according to claim 1, wherein: at least of one of the reaction force device and the turning device includes: a rotary electric machine that includes windings of two systems and that serves as a corresponding one of the reaction-force-use rotary electric machine and the turning-use rotary electric machine (Oka: Para. 49, 55; motor as a rotary electric machine; motor has a first motor winding and a second motor winding); and power converters of the two systems that energize the windings of the two systems, respectively, and that serve as a corresponding one of the reaction-force-use power converter and the turning-use power converter (Oka: Para. 72-73; first inverter circuit is a three-phase inverter having the switching element, and converts electric power supplied to the first motor winding; second inverter circuit is a three-phase inverter having a switching element, and converts an electric power supplied to the second motor winding).
Regarding claim 11, Oka teaches the steering control device according to claim 10, wherein: when a total value of outputs of the power converters of the two systems is in a limited state, it is determined that the reaction force device or the turning device is in the output-limited state (Oka: Para. 94-95, 125; current limit value non-sharing mode, the current limit value calculation units set the current limit values of the system in which the individual current limit values are equal to or higher than the limit lower limit value Ilim_min as the limit lower limit value Ilim_min).
Regarding claim 12, Oka doesn’t explicitly teach when an absolute value of the angle of the reaction force device is equal to or larger than a limit angle, the first current limit presentation controller or the second current limit presentation controller determines that the angle of the reaction force device is near the end; when the absolute value of the angle of the reaction force device is smaller than the limit angle, the first current limit presentation controller or the second current limit presentation controller determines that the angle of the reaction force device is far from the end; and the limit angle is smaller than the end being the rotation limit of the reaction force device.
However Kodera, in the same field of endeavor, teaches when an absolute value of the angle of the reaction force device is equal to or larger than a limit angle, the first current limit presentation controller or the second current limit presentation controller determines that the angle of the reaction force device is near the end (Kodera: Para. 208; end reaction force, which is a reaction force resisting a further turning operation of the steering wheel when the absolute value of the steering angle of the steering wheel approaches a steering angle threshold value); when the absolute value of the angle of the reaction force device is smaller than the limit angle, the first current limit presentation controller or the second current limit presentation controller determines that the angle of the reaction force device is far from the end (Kodera: Para. 208; the turning-corresponding angle at a virtual-rack-end vicinity position which is located closer to the neutral position by a predetermined angle than a virtual rack end position which is set closer to the neutral position than a mechanical rack end position at which movement of the rack shaft in the axial direction is restricted by causing the rack end to come into contact with the rack housing); and the limit angle is smaller than the end being the rotation limit of the reaction force device (Kodera: Para. 208; the turning-corresponding angle at a virtual-rack-end vicinity position which is located closer to the neutral position by a predetermined angle than a virtual rack end position which is set closer to the neutral position than a mechanical rack end position at which movement of the rack shaft in the axial direction is restricted by causing the rack end to come into contact with the rack housing).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Kodera’s reaction force calculation based on the absolute value of the angle with torque and angle limits (Kodera: Para. 15, 180, 208, 219) into Oka’s steer-by-wire steering control devices (Oka: Para. 3) in order to calculate a target reaction torque which is a target value of the steering reaction force based on execution of feedback control for causing the steering angle to match the target steering angle (Kodera: Para. 10). 
Regarding claim 13, Oka teaches a steering control device in a seer-by-wire system, the steer-by-wire system including: (Oka: Para. 3; steer-by-wire steering control devices) a reaction force device that is connected to a steering wheel, and that includes a reaction-force-use rotary electric machine and a reaction-force-use power converter for driving the reaction-force-use rotary electric machine (Oka: Para. 49, 54; an electric power steering device for assisting a steering operation of a vehicle together with a motor as a rotary electric machine; motor outputs an assisting torque for assisting the driver to steer the steering wheel); a turning device that includes a turning-use rotary electric machine and a turning-use power converter for driving the turning-use electric machine, and that turns tire wheels (Oka: Para. 49, 52; rotational movement of the steering shaft is converted into a linear movement of the rack shaft by the pinion gear; pair of wheels are steered to an angle corresponding to the displacement amount of the rack shaft; rotary electric machine); and a torque sensor that detects a steering input of a driver, the steering control device being configured to control the reaction force device and the turning device (Oka: Para. 51, 54; torque sensor for detecting the steering torque; motor outputs an assisting torque for assisting the driver to steer the steering wheel), the steering control device comprising a processor and a memory, the memory storing a program configured to, when executed by the processor (Oka: Para. 80; executing a program stored in advance in a tangible memory device such as a ROM by a CPU).
Oka doesn’t explicitly teach cause the processor to: perform control so that angle of the turning device matches angle of the reaction force device.
However Kodera, in the same field of endeavor, teaches cause the processor to: perform control so that angle of the turning device matches angle of the reaction force device (Kodera: Para. 98; CPU executes a program stored in the memory in a predetermined operation cycle, various controls are executed).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Kodera’s reaction force calculation based on the absolute value of the angle with torque and angle limits (Kodera: Para. 15, 180, 208, 219) into Oka’s steer-by-wire steering control devices (Oka: Para. 3) in order to calculate a target reaction torque which is a target value of the steering reaction force based on execution of feedback control for causing the steering angle to match the target steering angle (Kodera: Para. 10). 
In the following limitation, Oka teaches determine that the turning device is in an output-limited state (Oka: Para. 46, 94; current limit value calculation unit switches between a current limit value sharing mode for matching the current limit values between a host system and another system and a current limit value non-sharing mode for setting the current limit values independently in the host system); calculate a current limit presentation command value so as to convey to the driver that it is determined that the turning device is in the output-limited state (Oka: Para. 46, 94; when the pre-limit current command value is larger than the current limit value, the current limit value Ilim1 is set to the current command value); calculate a steering torque command value on a basis of a physical quantity corresponding to an output torque of the turning device (Oka: Para. 71; first control unit can acquire a torque signal involved in the steering torque from the first sensor unit of the torque sensor); calculate a basic reaction force torque command value being a basic value of a reaction force torque command value so that a detection value of the torque sensor follows a target value that is based on the steering torque command value (Oka: Para. 71, 126; first control unit can acquire a torque signal involved in the steering torque from the first sensor unit of the torque sensor through the torque connector and a torque sensor input circuit).
Oka doesn’t explicitly teach calculate an end presentation command value to present to the driver that the angle of the reaction force device approaches or reaches an end being a rotation limit; control a current flowing to the reaction-force-use rotary electric machine, on a basis of the basic reaction force torque command value and the end presentation command value.
However Kodera, in the same field of endeavor, teaches calculate an end presentation command value to present to the driver that the angle of the reaction force device approaches or reaches an end being a rotation limit (Kodera: Para. 128, 208; an end reaction force, which is a reaction force resisting a further turning operation of the steering wheel when the absolute value of the steering angle of the steering wheel approaches a steering angle threshold value, may be employed as such a reaction force); control a current flowing to the reaction-force-use rotary electric machine, on a basis of the basic reaction force torque command value and the end presentation command value (Kodera: Para. 3, 94; steering wheel is fixed and a steering-side actuator that can apply a steering reaction force to the steering shaft; electric power steering systems (EPS) using a motor as a drive source).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Kodera’s reaction force calculation based on the absolute value of the angle with torque and angle limits, vibration control, and viscosity control (Kodera: Para. 15, 180, 208, 219) into Oka’s steer-by-wire steering control devices (Oka: Para. 3) in order to calculate a target reaction torque which is a target value of the steering reaction force based on execution of feedback control for causing the steering angle to match the target steering angle (Kodera: Para. 10). 
In the following limitation, Oka teaches increase an absolute value of the current limit presentation command value when the turning device is in the output-limited state (Oka: Para. 203-204; When it is determined that both the individual current limit values and Ilim_k2 are larger than the absolute value of the pre-limit current command value, the process proceeds to S403; first control unit sets the current control as the sum and difference controls).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663				/ADAM D TISSOT/                                                                            Primary Examiner, Art Unit 3663